DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because all of the Drawings are referred to as Tables, rather than Figures.  This should be corrected in both the Drawings and the Specification.  It is also noted that Table/Figure 2 recites “Graphene Grade 1” twice.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: the application contains drawings but the specification fails to include a Brief Description of the Drawings (see MPEP § 608.01 (f)).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “A composition suitable for coating a metallic substrate…the composition comprises a carrier medium and graphene platelets in which the graphene platelets comprise between 0.002 wt% and 0.09 wt% of the coating” (emphasis added), however, it is first noted that the recitation that “the graphene platelets comprise between 0.002 wt% and 0.09 wt% of the coating” is unclear given the lack of clear antecedent basis with regards to “the coating”, e.g. does this refer to a surface treatment coating provided on the graphene platelets or is this meant to refer to a coating formed from the composition such that the coating comprises the graphene platelets as opposed to the graphene platelets comprising the coating?  Further, if the recited content is meant to refer to the content of graphene platelets, it is unclear whether the content is based upon “the composition”, and if so, whether based upon a total weight content or just a solids content, or whether the content is based upon a resulting coating formed from the composition on a substrate, and if so, whether the content is based upon the wet coating, dried coating, partially cured coating, fully cured coating, etc.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
It is also noted that claim 1 recites, “the graphene platelets comprise one of or a mixture of two or more of graphene nanoplates, bilayer graphene nanoplates, few-layer graphene nanoplates, and / or graphite flakes in which the graphite flakes have one nanoscale dimension and 25 or less layers” (emphasis added) on lines 4-7, however, given the emphasized portion, it is unclear how the broadly recited “graphite flakes” are different from the graphene nanoplates, bilayer graphene nanoplates, and/or few-layer graphene nanoplates.  A claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Ferm and Boynton
Dependent claims 2-9 and 12-22 do not remedy the above and are further indefinite for the below reasons:
Claims 2-9 and 12-13 should begin with the wording “The composition…”, instead of “A composition…” in order to ensure proper antecedent basis for the claim terminology.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 2 recites the broad recitation of “between 0.002 wt% and 0.004 wt%”, and the claim also recites “between 0.0026 wt% and 0.0035 wt%” and “around 0.003 wt%” which are narrower statements of the range/limitation.  Claim 2 also recites the broad recitation of “between 0.0026 wt% and 0.04 wt%”, and the claim also recites “between 0.0026 wt% and 0.0035 wt%”, “between 0.006 wt% and 0.009 wt%”, “around 0.003 wt%” and “around 0.03 wt%” which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is also noted that the “around 0.003 wt%” and “around 0.03 wt%” limitations are vague and unclear given that the term “around” is relative and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How close to 0.003 wt% is “around” meant to encompass given the already very low percentage?
Further with regards to claim 2 as well as claims 14 and 16, the recitations that the graphene platelets or 2D material/graphitic platelets “comprise” some content of “the coating” or “the second coating” are unclear given that the respective compositions comprise the graphene platelets or 2D material/graphitic platelets not the reverse, and as noted above with respect to claim 1, it is unclear whether the weight percentages are based upon the composition forming the respective coating, on a total or solids basis, or based upon the coating, in terms of wet, dry, cured, etc.
Claim 3 recites the limitation "the packing density" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the packing density" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the broad recitation “less than 30 µm”, and the claim also recites “less than 20 µm” and “less than 15 µm” which are narrower statements of the limitation thereby rendering the claim indefinite for the same reasons as noted above in item b. with regards to claim 2.  It is also noted that claim 1 from which claim 5 depends recites that the graphene platelets comprising various “nanoplates” and/or graphite flakes, however, the particle size distribution of claim 5 is on a micron scale and thus it is unclear whether the D50 range of claim 5 refers only to the graphite flakes and not the “nanoplates”.
Claims 6 and 7 recite the limitation “in which more than 50% of the graphene platelets have an electrical conductivity greater than around” 2.15x107 S/m at 20ºC and 3.5x107 S/m at 20ºC, respectively; however, it is first noted that it is unclear as to what basis the 50% refers, e.g. 50% by weight, 50% by volume, etc.  It is also unclear as to what is meant by “greater than around” given that the phrase “greater than” provides for a 7 S/m is “around” 2.15x107 S/m while 2.05x107 S/m is “greater than” 2.0x107 S/m and thus 2.05x107 S/m is “greater than around” 2.15x107 S/m although 2.05x107 S/m is actually less than 2.15x107 S/m.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
With regards to claim 8, it is again noted that “graphite flakes”, defined as relating to “graphite flakes with one nanoscale dimension and 25 or less layers” cannot be differentiated from “graphene nanoplates”, “bilayer graphene nanoplates”, and/or “few-layer graphene nanoplates”, and thus one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
With regards to claims 9 and 15, it is noted that although alternative expressions are permissive in the claims, they should be drafted in proper alternative format, i.e. “selected from A, B or C”, “one of A, B, and/or C", or in proper Markush claim format, i.e. “selected from the group consisting of A, B and C”, or in similar alternative format such that there is no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  It is further noted that if a Markush group is so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention due to an inability to envision all of the members of the Markush group, then the Markush group renders the claim indefinite.  In terms of claim 9, it is noted that the list of 
Claim 14 recites “A coating system for a metallic substrate that is susceptible to corrosion for creation of a first coating on the metallic substrate, and subsequently, a second coating over the first coating characterised in that”, on lines 1-3, however given that the claims are directed to “A coating system” and not a coated substrate, it is unclear whether the “coating system” of claim 14 (as well as dependent claims 15-18) requires 
Claims 15-18 should begin with the wording “The coating system…”, instead of “A coating system…” in order to ensure proper antecedent basis for the claim terminology.
Claims 17 and 18 recite the limitation “in which more than 50% of the 2D/graphitic platelets of the second coating”, with claim 17 also reciting “more than 50% of the graphene platelets of the first coating”; however, it is unclear as to what basis the 50% refers, e.g. 50% by weight, 50% by volume, etc.
In claim 19, at line 2, “a composition according to claim 1” should read “the composition according to claim 1” to ensure proper antecedent basis for the claim terminology.
Claims 21 and 22 should begin with the wording “The method of treatment…”, instead of “A method of treatment” in order to ensure proper antecedent basis for the claim terminology.
Thus, for all of the above reasons, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Interpretation
For examination purposes on the merits with regards to prior art, it is noted that consistent with MPEP § 2111, claims are given their broadest reasonable interpretation, and thus any suitable basis may be utilized for the above indefinite percentages as broadly claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-13, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMullin (US2016/0024310).  McMullin discloses an anti-corrosion composition suitable for coating a metallic substrate, particularly aluminum and alloys thereof including magnesium-aluminum-alloy (as in instant claims 19 and 21), wherein the anti-corrosion composition comprises: (i) a continuous phase, particularly a dispersion medium, preferably a binder (binding agent), especially in an amount from 3 to 99.999% by weight; (ii) at least one carbon-based additive selected from the group consisting of carbon nanotubes (CNTs) and analogous carbon allotropes selected from those recited in Paragraph 0109 (reading upon the claimed graphene platelets of instant claims 1 and 8), especially in an amount from 0.001 to 5% by weight, preferably in an amount of less than 0.1% by weight, and very most preferably in an amount by anticipating instant claims 1, 2, 8, 13, 19 and 21.  
With regards to instant claims 3-4, McMullin specifically discloses that the carbon-based additives, e.g. the graphene platelets, are dispersed in the continuous phase in finely divided form and/or in a homogeneous distribution in the continuous phase, wherein the carbon-based additives are not agglomerated and the continuous phase completely covers the surfaces of all solid compounds present in the composition, and given the preferred content of less than 0.1wt%, the graphene platelets in the coating taught by McMullin would inherently exhibit a packing density as instantly claimed (Paragraphs 0051, 0064, 0065, 0079, 0131 and 0133).  
With regards to instant claim 5, McMullin discloses an average particle diameter D50 within the claimed range (Paragraph 0112-0113).
With regards to instant claims 6-7, McMullin discloses that the carbon nanotubes as the carbon-based additive preferably have an electrical conductivity of at least 104 S/cm (i.e. 106 S/m, claim 18), and given that individual or few layer graphenes as disclosed by McMullin inherently have an electrical conductivity higher than carbon nanotubes, with unmodified graphenes or graphene platelets with a D50 size as disclosed by McMullin inherently having an electrical conductivity as in instant claims 6-7, the Examiner takes the position that McMullin anticipates instant claims 6-7, particularly given that McMullin specifically discloses the use of the unmodified graphenes as the sole carbon-based additive, e.g. 100%.
With regards to instant claim 9, McMullin discloses that the continuous phase may be a crosslinkable or non-crosslinkable resins (Paragraph 0088), with specific resins disclosed in 
With regards to instant claim 12, McMullin discloses that the crosslinkable or non-crosslinkable resins may be a solvent-based resin (Paragraph 0088) and more generally discloses that the coating may further comprise solvents as far as the continuous phase is concerned (Paragraph 0095), thereby anticipating instant claim 12.
Claims 1-5, 8-9, 12-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourhashem (Excellent corrosion protection performance of epoxy composite coatings filled with amino-silane functionalized graphene oxide, on IDS dated 8/5/2020).  Pourhashem discloses epoxy coatings (as in instant claim 9) comprising 0.05wt% of graphene oxide nanosheets or amino-silane graphene oxide (A-GO) nanosheets produced from natural graphite flakes of less than 20 microns (reading upon the platelets and contents of instant claims 1-2, 5, and 8), and mild steel panels coated with the epoxy resin coating to provide corrosion protection, wherein the A-GO nanosheets are homogeneously dispersed in the epoxy matrix (reading upon the packing density of claims 3-4, particularly in light of the 0.05wt% content and Fig. 11), thereby anticipating instant claims 1-5, 8-9 and 19 (Entire document, particularly Section 2. Experimental and Section 3. Results and discussion).  With regards to instant claims 12-13, Pourhashem discloses that the coating composition containing the A-GO sheets is obtained by mixing the A-GO and polyamide hardener with an epoxy resin provided in the form of 75% solids which is then mixed and sprayed on sandblasted mild steel substrates such that the 25% solvent of the epoxy resin reads upon the broadly claimed “further comprises a solvent” of instant claim 12, and the amino-silane reads upon the broadly claimed “dispersant” given that .
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (Epoxy Toughening with Low Graphene Loading, on IDS dated 8/5/2020).  Park discloses an epoxy composition comprising a thermosetting epoxy (as in instant claim 9) and dispersed graphene nanosheets, modified or unmodified, in contents of less than 0.1wt% (reading upon the content ranges of instant claims 1-2), with specific data points at 0.01wt%, 0.02wt% which provides a large interparticle distance (reading upon instant claims 3-4)  and 0.04wt%, and examples utilizing graphene nanosheets or nanoplates and few-layer graphene nanosheets or nanoplates of less than 25 layers and a size as instantly claimed (as in instant claims 1, 5 and 8) as evidenced by Table 1 (Entire document, particularly Abstract, Section 2. Results and Discussion, Figs. 10 and 11, Experimental Sectional); and hence, Park anticipates instant claims 1-5 and 8-9 given that instant claims 1-5 and 8-9 do not require the composition to be coated on a metallic substrate and the composition taught by Park is capable of the same intended end use.  With regards to instant claims 6-7, it is noted that unmodified graphene platelets or nanosheets inherently have an electrical conductivity of greater than the values recited in instant claims 6-7, and given that Park specifically discloses examples utilizing unmodified graphene nanosheets in a content within range recited in instant claim 1, Park anticipates instant claims 6-7.  With regards to instant claims 12 and 13, Park discloses that the epoxy composition further comprises a solvent and a dispersant as discussed in the Experimental Section, thereby anticipating instant claims 12-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin, as applied above to claims 1-9, 12-13, 19 and 21, and further discussed below.  The teachings of McMullin are discussed in detail above and although the Examiner is of the position that the reference is anticipatory with regards to instant claims 1-9, 12-13, 19 and 21 for the reasons discussed above, particularly in light of the lack of clarity as discussed in Paragraphs 5-8 above, it is alternatively and/or additionally noted that the claimed invention would have been obvious over the teachings of McMullin given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to select from any of the carbon-based additives disclosed by McMullin, reading upon the claimed graphene platelets as recited in instant claims 1 and 5-8, and in any content within the ranges disclosed by McMullin, reading upon the claimed weight percentages of the coating as recited in instant claims 1-2 and packing density of instant claims 3-4, and/or motivated to utilize routine experimentation to determine the optimum content of the graphene platelets as the carbon-based additive in the coating composition and resulting coating to provide the desired anticorrosion properties for a particular end use of the coating taught by McMullin given that McMullin specifically discloses that the content is a result-effective variable (Paragraphs 0080-0085).  Hence, instant claims 1-9, 12-13, 19 and 21 are alternatively unpatentable over the teachings of McMullin given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In terms of instant claims 14-18, 20 and 22, in addition to the discussion above with regards to instant claims 1-9, 12-13, 19 and 21, McMullin also discloses that the metallic substrate to be provided with corrosion resistance and/or anticorrosion properties by treating at least one surface of the substrate with the anticorrosion composition to form a coating layer thereon may be further coated with at least one or more further coating layers optionally comprising fillers and/or pigments, wherein the one or more further coating layers may further improve the corrosion resistance of the substrate (Paragraphs 0165 and 0178-0179).  McMullin discloses that the anticorrosion composition may serve as a primer layer for the one or more further coating layers, and may also be applied as a topcoat, in which case, excellent corrosion resistance or anticorrosion properties are obtained (Paragraphs 0178-0179), such that one having ordinary skill in the art would have been motivated to provide the metallic substrate taught by McMullin with a coating system of a primer or first anticorrosion coating layer formed from the anticorrosion composition taught by McMullin reading upon the claimed “first coating comprises a composition according to claim 1”, and a second coating that is also formed from the coating composition taught by McMullin which may include the carbon-based additive in a content of up to 5% by weight (Paragraph 0080), wherein one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any of the carbon-based additives disclosed by McMullin within the broader content ranges disclosed by McMullin for the second coating layer, thereby reading upon the claimed second coating comprises a carrier medium and 2D/graphitic platelets in a content of more than 0.1wt% of the second coating, and thus rendering the claimed invention as recited in instant claim 14 obvious prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  With regards to instant claims 15 and 16, it is again noted that McMullin discloses graphene, few-layer graphene, and graphite flakes as broadly recited in instant claim 15, and that the content thereof may be up to 5wt% as noted above reading upon instant claim 16, and hence, the invention as recited in instant claims 15 and 16 would have been obvious over the teachings of McMullin.  With regards to instant claims 17 and 18, McMullin also discloses that the composition may comprise various further ingredients as recited in Paragraph 0152 in a broad range of amounts as recited in Paragraph 0153 to improve certain properties of the anticorrosion coating, particularly nanoparticles as disclosed in Paragraphs 0154-0156, wherein it would have been obvious to one having ordinary skill in the art to utilize any of the nanoparticle materials disclosed by McMullin in any conventional form including as 2D materials, particularly given that McMullin discloses inorganic nanoparticles that have lamellar structures and/or are commonly provided in the form of flakes, e.g. the various oxides, hydroxides, silicates, etc.; and given that McMullin discloses various inorganic nanoparticle materials that have very low electrical conductivity, e.g. alumina has an electrical conductivity on the order of 10-8µS/cm which is several orders of magnitude below the electrical conductivity of graphene and well below the endpoint recited in instant claim 18, the Examiner takes the position that the claimed invention as recited in instant claims 17 and 18 would have been obvious over the teachings of McMullin given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 20 and 22, in addition to the discussion above with regards to instant claim 15, it is again noted that McMullin specifically discloses that a metallic substrate .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 11, 12, 15, and 17-25 of copending Application No. 16/967792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims include all of the limitations of the instant claims and it would have been obvious to one having ordinary skill in the art to combine dependent claim limitations to arrive at the instantly claimed invention (e.g. for claim 1, see copending claims 1 and 3; claim 2, see copending claim 3; claims 3-4, copending claim 6; claim 5, copending claim 7; claims 6-7, copending claim 8; claims 8-9, copending claims 11-12, respectively; claims 12-13, copending claim 15; and claims 14-22, copending claims 17-25, respectively).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 18, 2021